Citation Nr: 1739096	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  13-31 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an effective date prior to October 20, 2010, for the grant of a 30 percent rating for major depressive disorder, previously characterized as dysthymia.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Z. Maskatia, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to September 1997.

This appeal comes before the Board of Veterans' Appeals (Board) from a June 2012 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

A May 2011 VA examination report states that the Veteran does not meet the diagnostic criteria for dysthymic disorder, but that the correct diagnosis is major depressive disorder.  The claim has been recharacterized accordingly.

This appeal is comprised entirely of documents contained in the Virtual VA paperless claims processing system as well as the Veterans Benefits Management System (VBMS).  Accordingly, any future documents should be incorporated in the Veteran's VBMS file.


FINDINGS OF FACT

1.  In an April 1999 rating decision, the RO awarded service connection with a noncompensable rating, effective September 22, 1997.  This decision became final one year later.

2.  The Veteran's claim for an increased rating was received on October 20, 2010, implied in his claim for total disability based on individual unemployability.

3.  For one year prior to October 20, 2010, the Veteran did not claim an increased rating, nor was an increase in the Veteran's major depressive disorder "factually ascertainable."

 
CONCLUSION OF LAW

The criteria for an effective date prior to October 20, 2010, for the grant of a 30 percent rating for major depressive disorder, previously characterized as dysthymia, have not been met.  38 U.S.C.A. § 1155  (West 2014); 38 C.F.R. §§ 3.400(o)(2) (2016); 4.130, Diagnostic Code 9434 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits. See e.g. 38 U.S.C.A. §§ 5103 , 5103A (West 2014) and 38 C.F.R. § 3.159  (2016). Here, the duty to notify was satisfied by way of letters to the Veteran.  

VA also has a duty to assist a claimant in the development of a claim.  This duty includes assisting the claimant in the procurement relevant treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).  The Board finds that all necessary development has been accomplished and all available evidence pertaining to the matter decided herein has been obtained.  Hence, the Board is satisfied that the duty to assist was met.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2016).

Earlier Effective Date

In an April 1999 rating decision, the Veteran was granted service connection for dysthymia with a noncompensable rating, effective September 22, 1997.  In a June 2012 rating decision, the RO increased the Veteran's rating to 30 percent.  This decision was effective October 20, 2010, the date of the Veteran's increased rating claim.  He has disagreed with the effective date for the 30 percent rating, stating in his VA Form 9 that the 30 percent rating should be effective for the entire service connection period.

Effective dates for claims seeking an increased rating for an already service-connected disability that are based on an original claim, or a claim for increase, will be either the day of receipt of the claim, or the date entitlement arose, whichever is later.  38 C.F.R. § 3.400 (2016).  However, if the claim is received within one year from the date of the increase, the effective date will be the earliest date as of which it is "factually ascertainable" that an increase in disability had occurred.  If there is no such date, the effective date will be the date of the claim.  38 C.F.R. § 3.400 (o)(2) (2016); see also Hazan v. Gober, 10 Vet. App. 511 (1997); Swanson v. West, 12 Vet. App. 442 (1999).  When medical records indicate an increase in a disability, receipt of medical records may be used to establish effective date(s) for retroactive benefits based on facts found of an increase in a disability only if a complete claim or intent to file a claim for an increase is received within one year of the date of such record.  38. C.F.R. § 3.400(o)(2) (2016).

Determining whether an effective date assigned for an increased rating is correct or proper under the law requires (1) a determination of the date of the receipt of the claim for the increased rating, as well as (2) a review of all the evidence of record to determine when an increase in disability was "ascertainable." See Hazan, 10 Vet. App. at 521.

After a review of the relevant evidence, the Board determines that an earlier effective date is not warranted.  In this case, the RO granted service connection for dysthymia in a rating decision dated April 6, 1999, with a noncompensable rating.  The Veteran did not appeal the rating decision within one year, nor did she submit any evidence that was material to her dysthymia during this time.  See Buie v. Shinseki, 24 Vet. App. 242 (2011).   Accordingly, the April 1999 rating decision became final with respect to the noncompensable rating for dysthymia.

Next, the evidence does not indicate that the Veteran submitted a new claim for an increase for this disorder until October 20, 2010, and there is no indication in the year prior to that date that he intended to file a claim.  Indeed, there are no communications at all from the Veteran during this time frame.  Therefore, the formal date of claim for an an increased rating for acquired psychiatric disorder is October 20, 2010.

The formal date of claim having been established, the evidence of record dated from one year prior to October 20, 2010 includes letters from the Veteran detailing symptoms of other disorders, an examination of his wrist and ankle joints, and an eye examination.  There is no evidence that the Veteran sought mental health treatment during this time period.  Further, the record during this time period does not include evidence indicating a factually ascertainable increase in the Veteran's service connected major depressive disorder.  Therefore, an effective date earlier than October 20, 2010, is not warranted for the 30 percent rating the Veteran receives for his service-connected acquired psychiatric disorder.

The Board has considered the Veteran's competent and credible statements in his Notice of Disagreement and his VA Form 9 that the nature of his acquired psychiatric disorder was of sufficient severity to be compensable, long before the effective date provided by the RO.  However, as this is an increased rating claim, and there is no evidence of a claim or a factually ascertainable increase in severity in the one year prior to the Veteran's claim, an earlier effective date cannot be granted.  


ORDER

An effective date prior to October 20, 2010, for the grant of a 30 percent rating for dysthymia, now diagnosed as major depressive disorder, is denied.




____________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


